AAA Free Move Ministorage,
                                                                         s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    November 13, 2013

                                   No. 04-12-00775-CV

                               OIS INVESTMENTS INC.,
                                      Appellant

                                              v.

                      AAA FREE MOVE MINISTORAGE, LLC.,
                                  Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 377499
                     Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court